UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7199


LEE M. AYERS,

                     Plaintiff - Appellant,

              v.

DR. PATRICK CRAFT; L. RUFFIN; MS. A. JACOBS; KENNETH SHAUGER;
UNITED STATES OF AMERICA,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:17-ct-03070-BO)


Submitted: February 21, 2019                                  Decided: February 25, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lee M. Ayers, Appellant Pro Se. Sharon Coull Wilson, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lee M. Ayers seeks to appeal the district court’s order dismissing without

prejudice his claims pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b),

2671-2680 (2012), * and granting summary judgment to the defendants on his claims

pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,

403 U.S. 388 (1971).     We have reviewed the record and find no reversible error.

Although Ayers disputes the facts adopted by the district court, the court is not required

to credit a factual account that is “blatantly contradicted by the record.” Scott v. Harris,

550 U.S. 372, 380 (2007). Accordingly, we affirm for the reasons stated by the district

court. Ayers v. Craft, No. 5:17-ct-03070-BO (E.D.N.C. Sept. 12, 2018). We deny Ayers’

motion to appoint counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




       *
       We conclude that the dismissal without prejudice is final and appealable. See
Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015).


                                             2